IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SHEILA FERGUSON,                             : No. 219 EAL 2016
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
DERRICK MORTON AND                           :
PHILADELPHIA CYCLE CENTER,                   :
                                             :
                    Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2016, the Petition for Allowance of

Appeal is DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.